                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION .
                            CASE NO. 5:19-CV-00510-D

 WESTERN PLASTICS, INC.
     Plaintiff

 V
                                                                             ,ORDER
 DUBOSE STRAPPING, INC.
     Defendant.



       Upon good cause shown by the parties to this action, the Court CONTINUES the stay of

all deadlines in this case pending resolution of the cross-appeals in related Case No. 5: 15-cv-

00294-D.


       So ORDERED this~ day of December, 2020.



                                                   By:    ~         ~...__" e.A
                                                         J A s C. DEVER III
                                                            --United States District Judge




         Case 5:19-cv-00510-D Document 21 Filed 12/23/20 Page 1 of 1
